DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 502 in Figure 5 and because they include the following reference character(s) not mentioned in the description: handheld electronic computing device 702 in paragraphs [0049-0050]. It is suggested to either amend reference sign 502 to “702” in Figure 5 or amend the instances of handheld electronic computing device 702 to handheld electronic computing device 502. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 33 is objected to because there appears to be a typographical error regarding “a wireless communications interface” instead of “the wireless communications interface” in line 5-6; and there appears to be a typographical error regrading “a controller of the wearable medical device” as opposed to “the controller of the wearable medical device” in line 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the controller of the wearable drug delivery device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 33, from which claim 39 depends, introduces “a controller of the wearable medical device”, but does there is not antecedent basis for a “wearable drug delivery device”. It is unclear if the wireless device communicates with both a controller of a wearable medical device and a controller of a wearable drug delivery device, or if the wearable medical device and the wearable drug delivery device are the same device. For examination purposes, the “wearable medical device” and the “wearable drug delivery device” have been interpreted to be the same device, and the limitation "the controller of the wearable drug delivery device" has been interpreted as “the controller of the wearable medical device”. 
Claim 41 recites the limitation "the controller of the wearable drug delivery device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 33, from which claim 41 depends, introduces “a controller of the wearable medical device”, but does there is not antecedent basis for a “wearable drug delivery device”. It is unclear if the wireless device communicates with both a controller of a wearable medical device and a controller of a wearable drug delivery device, or if the wearable medical device and the wearable drug delivery device are the same device. For examination purposes, the “wearable medical device” and the “wearable drug delivery device” have been interpreted to be the same device, and the limitation "the controller of the wearable drug delivery device" has been interpreted as “the controller of the wearable medical device”. 

Double Patenting
Claims 39 and 40 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 35 and 36, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U.S. Patent No. 10716896. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-16 of the patent fully anticipate claims 26-32 of the present application. Claims 26-32 of the present application are broader than the patented claims because the pending claims recite “a level of a physical attribute of a user” instead of “a glucose level of a user” and “medication” instead of “insulin”. Otherwise, the pending claims and the patented claims are identical. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahmirian et al. (USPN 8622954).
Regarding claim 37, Shahmirian teaches a wireless device (relay 10) for enabling wireless communication by a wearable drug delivery device (infusion pump 30), the wireless device comprising: a wireless communications interface (Figure 9A) configured to: wirelessly couple the wireless device with a controller (processor 150) of the wearable drug delivery device, and enable communications between the controller and other devices in a wearable automated medication delivery system (BG monitoring system 200; “The infusion pump 30 further includes a communication system 152 coupled to the processor 150 for communicating with external devices, such as a remote programmer (not shown) for the infusion pump 30, the BG monitoring system 20 via the relay device 10, the relay device 10, or the like. The communication system 152 may include a transmitter and/or receiver (not shown) for communicating with such external devices. The infusion pump 30 preferably communicates with such external devices using radio frequency (RF) communication.” [Col 17, lines 24-35]), and a transceiver (transceiver 306) coupled to the wireless communications interface and configured to wirelessly transmit and receive communications via the wireless communications interface (“The RF transceiver 306 then transmits the encoded signal to the infusion pump 30. Conversely, the RF transceiver 306 receives an RF signal from the infusion pump 30 and forwards the signal to the second microcontroller 304.” [Col 22, line 21-25]), wherein the wireless device is configured to be removably attached to an outer surface of the wearable drug delivery device (“the relay device 10' may be mounted on a side of the infusion pump 30, as shown in FIG. 8(b)” [Col 20, line 60]; see Figure 8B wherein relay device 10’ is attached to infusion pump 30 via screw).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Shahmirian et al. (USPN 8622954) in view of Wenger et al. (USPN 7875022).
Regarding claim 38, Shahmirian teaches the wireless device of claim 37, wherein the wireless device is further configured to:5Application No.: 16/898,529Attorney Docket No. 8182.0003C wirelessly transmit information from the controller to a wearable wireless accessory device (BG monitoring system 20), wherein the wearable wireless accessory device is at least one of the other devices in the wearable automated medication delivery system (“the RF transceiver 306 receives an RF signal from the infusion pump 30 and forwards the signal to the second microcontroller 304. The second microcontroller 304 decodes the RF signal received in the second format from the infusion pump 30, and forwards the decoded signal to the first microcontroller 302. Next, the first microcontroller 302 processes and encodes the signal into the first format for the BG monitoring system 20, and forwards the encoded signal to the RF mixer 300. The RF mixer 300 then transmits the encoded signal to the BG monitoring system 20.” [Col 22, line 23]; Figure 1), and wherein the controller is configured to deliver an instruction to deliver medication to a user (“The infusion pump 30 may also suspend insulin delivery if the sensor measurement is below the hypoglycemic limit, and notify the user to activate a bolus delivery” [Col 26, lines 6-8])
Shahmirian fails to explicitly teach wherein the wireless device is further configured to:5Application No.: 16/898,529Attorney Docket No. 8182.0003C wirelessly transmit the instruction to deliver medication to a user from the controller to a wearable wireless accessory device. Wenger teaches a wireless device (medical content transmitter 321’ of medial playback system 230) for enabling wireless communication by a wearable drug delivery device (pump system 10; “the playback system 230 can include a wireless transmitter 231' that communicates media content data to a wireless earpiece device 235'. The media content transmitter 231' can output short-range signals (e.g., Bluetooth signals, RF signals, or the like) indicative of the audio content that is to be output from the speaker in the earpiece 235'.” [Col 10, line 53-59]), wherein the wireless device is further configured to:5Application No.: 16/898,529Attorney Docket No. 8182.0003C wirelessly transmit the instruction to deliver medication to a user from the controller to a wearable wireless accessory device (wireless earpiece device 235’; “The media content stored in the memory 246 of the pump system 10 may include other audio tutorials that provide instructions related to…activating a bolus dose.” [Col 27, line 34-39]). Before the effective filing date of the claimed invention, it would have been obvious to modify the wireless device of Shahmirian to include that the wireless device is further configured to:5Application No.: 16/898,529Attorney Docket No. 8182.0003C wirelessly transmit the instruction to deliver medication to a user from the controller to a wearable wireless accessory device based on the teachings of Wenger to provide audio alerts discretely and directly to the user without necessitating a cable connection (Wenger [Col 1, line 32-33]; [Col 11, line 3-5]; [Col 14, line 27]). 





Allowable Subject Matter
Claims 33-36 allowed.
Claims 39 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 39 and 40 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 35 and 36, respectively, as detailed above. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a wireless device for enabling wireless communication by a wearable medical device, the wireless device comprising a wired communication connection to a controller of the wearable medical device that communicatively couples the controller to the wireless communications interface and the transceiver, wherein the wireless device is configured to be removably attached to an outer surface of the wearable medical device in combination with the other limitations of independent claim 33. 
The closest prior art of record is Poulsen et al. (US 2003/0088238) and Roesicke et al. (USPN 8721544). Poulsen discloses a wireless device (130) for enabling wireless communication by a wearable medical device (110; Figure 1B; [0099]), the wireless device comprising: a wireless communications interface (136, 137) and wired communication connection to the medical device (132); however, Poulsen does not disclose that the medical device has a controller separate from the wireless device, wherein the wireless device comprises a wired communication connection to the controller. Poulsen’s controller (135) is part of the wireless device, and therefore there is no wired communication connection between the controller and the attachable module. Roesicke discloses a wireless device (2) for enabling wireless communication by a wearable medical device (10), the wireless device comprising: a wireless communications interface (31) configured to: communicatively couple a controller (47) of the wearable medical device via a wireless communications interface (31) that is a transceiver with other devices in a wearable automated medication delivery system (4); and a wired communication connection (8a, 8b) to a data carrier (11) of the wearable medical device, wherein the wireless device is configured to be removably attached to an outer surface of the wearable medical device (Fig. 3); however, Roesicke does not disclose that the wired communication connection connects a controller of the wearable medical device to the wireless communications interface of the wireless device. The controller (47) of Roesicke is part of the wireless device (See Figure 1), and the wired communication connection connects a data carrier (not a controller) of the wearable medical device, to the controller. A further modification of the wireless device of either Poulsen or Roesicke to include this missing limitation would require altering the way that the wireless devices of Poulsen and Roesicke were designed to function, and there is no motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in independent claim 33. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783